Citation Nr: 1738416	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board denied the claim in a February 2013 decision that the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2014, the Court granted a Joint Motion for Remand.  In September 2014 the Board remanded the case for additional development consistent with the Joint Motion. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity; the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating the Veteran's alleged in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that there has been substantial compliance with the previous remand in that the requested research into verifying the Veteran's alleged stressor was performed.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f). 

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(2).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  These amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f)(3).  As the Veteran's claimed stressor is a specific event he witnessed during service, these amendments are not relevant to the current claim.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  He contends that his psychiatric disorder is related to an in-service event where he witnessed the death of his sergeant, a good friend, in a parachuting accident.  In a detailed statement submitted to the RO in October 2015, in response to a December 2014 request for information, the Veteran specifically identified December 11, 1963 as the date of the incident.

As the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's service personnel records shows that he served in the 82nd Airborne Division at Fort Bragg, North Carolina, he received his Parachute Badge in July 1963, and that in 1963 he made parachute jumps in July, September, October, November, and December.  

In an April 2008 VA mental health clinic note, the Veteran reported that the image of seeing his sergeant being killed in a parachute jump accident was consistently on his mind.  He appeared distraught and had tears running down his cheeks as he told the provider about the accident.  He described that he first jumped out of the plane, his sergeant followed after him and his sergeant's parachute did not open.  The Veteran described that he was able to position himself under his sergeant to catch him, and the other parachute caught on his boots, but he could not get a hold of it.  He asserted he landed about 50 feet from the sergeant's mangled body.  Several days later, the Veteran reported he still could not quit thinking about his major being killed, and that he could still hear him screaming all the way to the ground.

In a May 2008 VA psychiatric evaluation, the Veteran described a traumatic incident in service where one of his good friends and master sergeant was killed when his parachute got tangled up in a number of cords.  He reported that he tried to grab the shrouds of the parachute, but he was spun around nearly losing control of his own parachute.  He also reported he landed about 30 feet away from the sergeant's mangled body.  He described that he has had nightmares about it almost every night since the event occurred.  The provider noted the Veteran broke down in tears as he was describing the event.  The provider also concluded that the Veteran appeared to meet the criteria for PTSD, dating to his experience in service.  

In a statement received in February 2009, the Veteran reported that in December 1963 during Operation Swift Strike, the Veteran reported witnessing Sergeant W. jump from a separate plane and watching his parachute not open.  He described that he was the first to discover his body.  The Veteran also reported that this incident has caused him trauma ever since.  

The Veteran submitted a September 2009 letter to him from a museum technician at the 82nd Airborne Division Museum, Fort Bragg.  He had apparently requested information concerning Exercise Swift Strike.  It was stated that during the exercise, there was only one jump fatality, and 20 jump injuries that were not fatal during the exercise.  The information did not list names or units.  The Board notes the references to the year in the letter appear to have been altered to reflect "1963."

In a January 2011 letter, D.L. reported that he served in the same squad as the Veteran.  He described that in early December 1963 their company made a parachute jump and Sergeant W.'s parachute had a major malfunction and he died on impact.  He described that Sergeant W. passed through the Veteran's parachute as he was falling and the Veteran "landed" with the Sergeant's mangled body.  He also described that the Veteran was never the same after that event, as during service he often cried during the night, would space out during the day, and he would keep to himself. 

In a March 2011 VA social work note, the social worker stated that the Veteran's recounting of the events of Sergeant W.'s death had remained remarkably consistent over the four years he had been seeing the Veteran.  He believed it was more likely than not that Sergeant W. was killed with a malfunctioning parachute, despite the Veteran's efforts to save him.  He opined that the Veteran had PTSD as a result of this event.  

At a March 2011 hearing before the undersigned, the Veteran testified that that Sergeant W.'s parachute had "a total malfunction" in the air.  He testified that he tried to grab hold of him but could not hang on to him.  The Veteran also described landing next to the Sergeant's body.  The Veteran testified to the close relationship he had with Sergeant W., but when asked to provide more information about him the Veteran was unable to provide his first name and was unsure of the correct spelling of his last name.

On December 2012 VA psychiatric examination, PTSD was diagnosed; there was no other mental disorder diagnosed.  The Veteran described his stressor event as witnessing the death of his first sergeant as a result of his parachute failing to open.  The examiner noted that the Veteran's descriptions of the in-service incident had been consistent over the years.  The Veteran also reported during the examination of a post-service incident where he was attacked by two men in 1979 or 1980 where his throat was slit and he killed both men.  He reported that he was not charged with a crime because a bystander witnessed the attack and it was determined to be in self-defense.  The examiner noted that the Veteran was calm when he described this post-service incident, but whenever the in-service parachute incident was mentioned, he was tearful, shaky, and very visibly distressed.  The examiner opined that the Veteran's experienced symptoms that meet the criteria for PTSD under the DSM-IV, and it was more likely than not related to the Veteran's alleged stressor of witnessing the death of his Sergeant in a parachuting accident.  

Pursuant to the September 2014 Board remand, additional efforts were made to attempt to verify the Veteran's alleged stressor.  

In an August 2015 e-mail, the curator of the 82nd Airborne Division War Memorial Museum described that the 82nd Airborne participated Operation Swift Strike III from August 4 to 16, 1963, not in December.  He reported that there were five deaths during the exercise, but none were related to parachute jumps.  He also reported that the museum archive did not retain copies of the After Action Report from the exercise. 

In a March 2016 letter, the Joint Services Records Research Center (JSRRC) described that in coordinating research with the National Archives Records Administration they were unable to locate copies of records pertaining to Operation Swift Strike III in from July to August 1963.  They were also unable to locate documentation to verify a fatality during the exercise due to a parachute accident. 

In a May 2017 response to a request for records of the 1963 incident, the Army Criminal Investigative Command responded that request exceeded the 40 year retention period. 

In June 2017 in response to a request for records of the death of Sergeant W., the JSRRC found that they were not able to locate the Veteran's unit's records for the calendar years 1963, 1964, and 1965.  They also reviewed other historical documents and were not able to document the incident resulting in Sergeant W.'s death.  

In July 2017, the Appeals Management Center issued a formal finding detailing the efforts taken to verify the stressor and concluded that no evidence was found to verify the Veteran's alleged stressor.  The memorandum specifically detailed the Veteran's claimed stressor and his dates and units of service at Ft. Bragg.

In an August 2017 letter, D.B. reported that he served in the same division as the Veteran.  He reported that he was not assigned to the jump but he remembered that he heard a First Sergeant was killed during a jump in 1963.

In this case, it is not in dispute that the Veteran has been diagnosed with PTSD and that examiners have related PTSD to the alleged in-service stressor.  The Veteran's claim of service connection for PTSD therefore, turns on whether the Veteran was exposed to a corroborated stressor event during service.  

With regards to verifying the alleged stressor event, the Board finds that despite the references in the record from medical providers noting that the details of Veteran's alleged stressor have remained consistent, the incident itself has not been verified.  Extensive research into official records could not verify Sergeant W's death in a parachuting accident.  

There are also inconsistencies in the Veteran's description of the event that raise questions about his credibility.  While he has generally asserted he witnessed the death of his sergeant, in April 2008 he stated he his friend who was killed was a major.  Additionally while in May 2008 he reported Sergeant W. jumped right after he did from the same plane, in February 2009 he reported he jumped from a different plane.  

The Veteran maintained throughout the appeal that Sergeant W. died during Operation Swift Strike in December 1963.  However, the 82nd Airborne Division War Memorial Museum found that division participated in Operation Swift Strike III in August 1963 not in December 1963 and that the deaths during that exercise were not related to parachute jumps.  

Finally, the Veteran's credibility is further undermined by the fact that he had described his close relationship with Sergeant W. throughout the appeal, but during the March 2011 hearing he was unable to provide his first name and was unsure of the correct spelling of his last name.  

In light of the foregoing, the Board finds that the Board finds that the Veteran's assertions that he witnessed Sergeant W.'s death in a parachute accident in December 1963, are not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board recognizes the statements by D.L. who served in the same company at the same time and described the incident occurring in December 1963 and by D. B. who served in the same division and reported hearing the death of a Sergeant parachuting in 1963, and notes that the Veteran recorded a parachute jump on the date in December 1963 he reported the incident as occurring.  However, the Board finds that the formal finding that the Veteran's alleged stressor event of witnessing the death of Sergeant W. in a parachuting accident could not be verified to be more probative.  The formal finding was based on research of JSRRC, National Archives and Record Administration, and Army records of the Veteran's division and of the claimed operation.  The research put the Operation Swift Strike III at different time than the Veteran described and found that the deaths that occurred during that operation were not due to parachute jumps.  The research was not able to document the incident that resulted in Sergeant W.'s death. 

Thus the diagnoses of PTSD are not based on a corroborated stressor or an exception to the requirement for a corroborated stressor.  Service connection for PTSD is not warranted.  With respect to a claim for service connection for a psychiatric disability other than PTSD, service treatment records are negative for complaints or findings pertaining to a separate psychiatric disorder and there is no indication of a diagnosis after service.  

The preponderance of the evidence is against the claim and service connection for an acquired psychiatric disability, to include PTSD, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


